DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record does not teach the claimed subject matter of claims 21 and 27; therefore, claims 21 and 27 are allowable for the reasons pointed out by Applicant’s remarks (p. 5).
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons
for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664